Title: From Thomas Jefferson to Bishop James Madison, 31 January 1800
From: Jefferson, Thomas
To: Madison, Bishop James



Dear Sir
Philadelphia Jan. 31. 1800.

I have recieved your favor of the 17th. & communicated it to mr Smith. I lately forwarded you a letter from Dr. Priestly, endorsed ‘with a book’; I struck these words through with my pen, because no book had then come. it is now recieved, & shall be forwarded to Richmond by the first opportunity: but such opportunities are difficult to find; gentlemen going in the stage not liking to take charge of a package which is to be attended to every time the stage is changed. the best chance will be by some captain of a vessel going round to Richmond. I shall address it to the care of mr George Jefferson there.
I have lately by accident got a sight of a single volume, (the 3d.) of the Abbé Barruel’s ‘Antisocial conspiracy,’ which gives me the first idea I have ever had of what is meant by the Illuminatism, against  which ‘illuminati Morse’ as he is now called, and his ecclesiastical & monarchical associates have been making such a hue & cry. Barruel’s own parts of the book are perfectly the ravings of a Bedlamite. but he quotes largely from Wishaupt whom he considers as the founder of what he calls the order. as you may not have had an opportunity of forming a judgment of this cry of ‘mad dog’ which has been raised against his doctrines, I will give you the idea I have formed from only an hour’s reading of Barruel’s quotations from him which you may be sure are not the most favourable. Wishaupt seems to be an enthusiastic Philanthropist. he is among those (as you know the excellent Price and Priestly also are) who believe in the indefinite perfectibility of man. he thinks he may in time be rendered so perfect that he will be able to govern himself in every circumstance so as to injure none, to do all the good he can, to leave government no occasion to exercise their powers over him, & of course to render political government useless. this, you know is Godwin’s doctrine, and this is what Robinson, Barruel & Morse have called a conspiracy against all government. Wishaupt believes that to promote this perfection of the human character was the object of Jesus Christ. that his intention was simply to reinstate natural religion, & by diffusing the light of his morality, to teach us to govern ourselves. his precepts are the love of god & love of our neighbor. and by teaching innocence of conduct, he expected to place men in their natural state of liberty & equality. he says, no one ever laid a surer foundation for liberty than our grand master, Jesus of Nazareth. he believes the Freemasons were originally possessed of the true principles & object of Christianity, and have still preserved some of them by tradition, but much disfigured. the means he proposes to effect this improvement of human nature are ‘to enlighten men, to correct their morals & inspire them with benevolence. secure of our success, sais he, we abstain from violent commotions. to have foreseen the happiness of posterity & to have prepared it by irreproacheable means, suffices for our felicity. this tranquility of our consciences is not troubled by the reproach of aiming at the ruin or overthrow of states or thrones.’ as Wishaupt lived under the tyranny of a despot & priests, he knew that caution was necessary even in spreading information, and the principles of pure morality. he proposed therefore to lead the Freemasons to adopt this object, and to make the objects of their institution, the diffusion of science & virtue. he proposed to initiate new members into this body by gradations proportioned to his fears of the thunderbolts of tyranny. this has given an air of mystery to his views, was the foundation of his banishment & the subversion of the Masonic order, and is the colour for the ravings against him of  Robinson, Barruel & Morse, whose real fears are that the craft would be endangered by the spreading of information reason & natural morality among men.—this subject being new to me, I have imagined that if it be so to you also, you may recieve the same satisfaction in seeing, which I have had in forming the Analysis of it: and I believe you will think with me that if Wishaupt had written here, where no secrecy is necessary in our endeavors to render men wise & virtuous, he would not have thought of any secret machinery for that purpose: as Godwin, if he had written in Germany, might probably also have thought secrecy & mystycism prudent.—I will say nothing to you on the late revolution of France, which is painfully interesting. perhaps when we know more of the circumstances which give rise to it, & the direction it will take, Buonaparte, it’s chief organ, may stand in a better light than at present. I am with great esteem Dear Sir
Your affectionate friend & servt

Th: Jefferson

